Case: 1:19-cr-00248-SO Doc #: 10 Filed: 04/24/19 1 of 2. Page|D #: 29

IN THE UNITED sTATEs DrsrRicT CoURi‘ ° -.~'

FOR THE NORTHERN DISTRICT OF OHIO

 

 

 

EASTERN DIVISION
UNITED STATES OF AMERICA, ) IN D l C T M E N T
)
Plaintiff, )
)
V. , )
) Title 21, United States Code,
DlONTAE HILL, ) Sections 841(a)(1), (b)(l)(A),
) and 846
Defendant. )
)
)
)
COUNT l
(Conspiracy to Possess with Intent to Distribute Cocaine,
21 U.S.C. §§ 84l(a)(l), (b)(l)(A), and 846)
The Grand Jury charges:
1. On or about l\/larch 26, 2019, in the Northern District of Ohio, Eastern Division,

and elsewhere, Defendant DIONTAE HILL, and others known and unknown to the Grand Jury,
did unlawfully, knowingly, and intentionally combine, conspire, confederate, and agree together
and with each other, and with diverse others known and unknown to the Grand Jury, to possess
with intent to distribute 5 kilograms or more of a mixture and substance containing a detectable
amount of cocaine, a Schedule ll controlled substance, in Violation of Title 21, United States
Code, Sections 84l(a)(1) and (b)(l)(A).

All in violation of Title Zl, United States Code, Section 846.

Case: 1:19-cr-00248-SO Doc #: 10 Filed: 04/24/19 2 of 2. Page|D #: 30

COUNT 2
(Possession with Intent to Distribute Cocaine,
21 U.S.C. §§ 841(a)(1) and (b)(l)(A))
The Grand Jury further charges:
2. On or about March 26, 2019, in the Northern District of Ohio, Eastern Division,
Defendant DIONTAE HILL did knowingly and intentionally possess with intent to distribute 5

kilograms or more of a mixture and substance containing a detectable amount of cocaine, a '

Schedule ll controlled substance, in violation of Title 21, United States Code, Sections 841(a)(1)

and (b)(l)(A).
FORFEITURE
The Grand Jury further charges:
3. For the purpose of alleging forfeiture pursuant to Title 21 , United States Code,

Section 853, the allegations of Counts 1 and 2 are incorporated herein by reference. As a result
of the foregoing offenses, Defendant DIONTAE HILL shall forfeit to the United States any and
all property constituting, or derived from, any proceeds he obtained, directly or indirectly, as the
result of such violations; any and all of his property used or intended to be used, in any manner

or part, to commit or to facilitate the commission of such Violations.

A TRUE BILL.

Original document - Signatures on file with the Clerk of Courts, pursuant to the E-Government

Act of 2002.

